 

--------------------------------------------------------------------------------

EXHIBIT 10.1



AMENDMENT NO. 1
 
AMENDMENT NO. 1 (this “Amendment”), dated as of October 28, 2011, to that
certain AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement”) entered
into as of December 21, 2010, among CENVEO CORPORATION, a Delaware corporation
(the “Borrower”), CENVEO, INC., a Colorado corporation (“Holdings”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
 
W I T N E S S E T H :
 
WHEREAS, pursuant to Section 11.01 of the Credit Agreement the Borrower and the
Required Lenders desire to amend Section 7.15(d) of the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION ONE - Amendments.  Subject to the satisfaction of the conditions set
forth in Section Two hereof, Section 7.15(d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
“(d)           the prepayment, purchase, redemption or defeasance of the
Subordinated Notes, the Cadmus Subordinated Notes, the Second Lien Notes, other
Indebtedness permitted to be incurred pursuant to Section 7.02(n), or the Senior
Notes, in each case with (for the avoidance of doubt) such debt being
permanently retired, so long as (A) immediately before and after giving effect
to any such prepayment, purchase, redemption or defeasance, (x) no Default shall
have occurred and be continuing and (y) Holdings and its Subsidiaries shall be
in compliance with all of the covenants set forth in Section 7.11 on a Pro Forma
Basis, as determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b), as applicable, (B) no Term Loans shall be applied to such
prepayment, purchase, redemption or defeasance, (C) the Consolidated Leverage
Ratio calculated on a Pro Forma Basis, as determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b), as applicable, is less than 5.75
to 1.0 (provided that if such Consolidated Leverage Ratio is not less than 4.75
to 1.0 no more than $30,000,000 in the aggregate during the term of this
Agreement may be used to prepay, purchase, redeem or defease such Indebtedness
and any such prepayment, purchase, redemption or defeasance must be reported by
the Borrower to the Administrative Agent within 5 Business Days thereof), (D) if
the Consolidated Leverage Ratio determined in accordance with the foregoing
clause (C) is greater than 3.50 to 1.0, such prepayment, purchase, redemption or
defeasance shall not reduce the calculation of Excess Cash Flow pursuant to
clause (viii) of the definition thereof, and (E) to the extent funded by the
issuance of Indebtedness, such Indebtedness (1) other than in the case of
Revolving Credit Loans in an aggregate principal amount not to exceed
$30,000,000 in the aggregate during the term of this Agreement, shall be
subordinate in all respects to the Obligations on terms substantially the same
as the Subordinated Notes or the Cadmus Subordinated Notes, as the case may be,
or shall be unsecured Indebtedness
 
 
1

--------------------------------------------------------------------------------

 
 
or in the case of any such Indebtedness that prepays, purchases, redeems or
defeases the Second Lien Notes or other Indebtedness permitted to be incurred
pursuant to Section 7.02(n) shall be secured on the same terms as the Second
Lien Notes or such other Indebtedness (as the case may be), (2) shall not
increase the principal amount then owed under the Subordinated Notes, the Cadmus
Subordinated Notes, the Second Lien Notes, the other Indebtedness permitted to
be incurred pursuant to Section 7.02(n) or the Senior Notes, as applicable
(except by an amount equal to a reasonable premium paid, accrued but unpaid
interest and reasonable fees and expenses incurred in connection therewith),
(3) other than in the case of Revolving Credit Loans in an aggregate principal
amount not to exceed $30,000,000 in the aggregate during the term of this
Agreement, shall have the same obligor, (4) other than in the case of Revolving
Credit Loans in an aggregate principal amount not to exceed $30,000,000 in the
aggregate during the term of this Agreement, shall be subject to an equal or
longer maturity as the Subordinated Notes, the Cadmus Subordinated Notes, the
Second Lien Notes, the other Indebtedness permitted to be incurred pursuant to
Section 7.02(n) or the Senior Notes, as applicable, and (5) other than in the
case of Revolving Credit Loans in an aggregate principal amount not to exceed
$30,000,000 in the aggregate during the term of this Agreement, otherwise shall
be subject to material terms and conditions substantially no more restrictive
than the Subordinated Notes Documents, the Cadmus Subordinated Notes Documents,
the Second Lien Notes Documents, the documents evidencing the other Indebtedness
permitted to be incurred pursuant to Section 7.02(n), or the Senior Notes
Indenture, as applicable; provided that, to the extent funded by Indebtedness
(other than Revolving Credit Loans) in accordance with the requirements of
clauses (E)(1) through (E)(5) above, such prepayment, purchase, redemption or
defeasance shall not be subject to the Consolidated Leverage Ratio and other
requirements set forth in clause (C) above (and, for the avoidance of doubt,
clause (D) above shall not be applicable);”
 
SECTION TWO - Conditions to Effectiveness.  This Amendment shall become
effective when, and only when, (i) the Administrative Agent shall have received
counterparts of this Amendment executed by the Required Lenders and the Borrower
and an acknowledgment of this Amendment executed by each Guarantor and (ii) all
Lenders who have executed this Amendment prior to noon New York City time on
October 28, 2011 shall have received a fee equal to 0.50% of their outstanding
Revolving Credit Commitments and Term Loans.  The effectiveness of this
Amendment (other than Sections Five, Six and Seven hereof) is conditioned upon
the accuracy of the representations and warranties set forth in Section Three
hereof.
 
SECTION THREE - Representations and Warranties; Covenants.  The Borrower
represents and warrants to the Administrative Agent and the Lenders that both
before and after giving effect to this Amendment, (x) no Default has occurred
and is continuing; and (y) the representations and warranties of the Borrower
and each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document, or which are contained in any document that has been
furnished at any time under or in connection with any Loan Document, are true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect” is
true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) as of such
earlier date, and except that, for purposes of this Section Three, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.
 
 
2

--------------------------------------------------------------------------------

 
SECTION FOUR - Reference to and Effect on the Credit Agreement.  On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended or waived by this Amendment.  The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents.  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as an amendment or waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute an amendment or waiver of any provision of
any of the Loan Documents.
 
SECTION FIVE - Costs, Expenses and Taxes.  The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including, without limitation,
the reasonable fees and expenses of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.
 
SECTION SIX - Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION SEVEN - Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
SIGNATURE PAGE FOLLOWS


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
 
CENVEO CORPORATION

 
 
By:
 /s/ MICKEY WALSH  

 
 
Name: Mickey Walsh
Title: Treasurer



 
 
4

--------------------------------------------------------------------------------

 
 
 
 


ACKNOWLEDGED BY:

 
CENVEO INC., a Colorado corporation

CENVEO COMMERCIAL OHIO, LLC, a Colorado limited liability company

CNMW INVESTMENTS, INC., a Delaware corporation

CENVEO GOVERNMENT PRINTING, INC., a Colorado corporation

CENVEO SERVICES, LLC, a Colorado limited liability company

CENVEO RESALE OHIO, LLC, a Colorado limited liability company

DISCOUNT LABELS, LLC, an Indiana limited liability company

CENVEO OMEMEE LLC, a Delaware limited liability company

COLORHOUSE CHINA, INC., a Colorado corporation

RX JV HOLDING, INC., a Delaware corporation

CRX JV, LLC, a Delaware limited liability company

CRX HOLDING, INC., a Delaware corporation

RX TECHNOLOGY CORP., a Delaware corporation

CADMUS PRINTING GROUP, INC., a Virginia corporation

CADMUS FINANCIAL DISTRIBUTION, INC.  a Virginia corporation

CADMUS TECHNOLOGY SOLUTIONS, INC., a Virginia corporation

GARAMOND/PRIDEMARK PRESS, INC., a Maryland corporation

WASHBURN GRAPHICS, INC., a North Carolina corporation

CADMUS JOURNAL SERVICES, INC., a Virginia corporation

CADMUS DELAWARE, INC., a Delaware corporation

CADMUS UK, INC., a Virginia corporation

EXPERT GRAPHICS, INC., a Virginia corporation

CADMUS MARKETING GROUP, INC., a Virginia corporation

CADMUS DIRECT MARKETING, INC., a North Carolina corporation

CADMUS INTERACTIVE, INC., a Georgia corporation

CADMUS MARKETING, INC., a Virginia corporation

CADMUS/O’KEEFE MARKETING, INC., a Virginia corporation

OLD TSI, INC., a Georgia corporation

CADMUS INVESTMENTS, LLC, a Delaware limited liability company

PORT CITY PRESS, INC., a Maryland corporation

SCIENCE CRAFTSMAN INCORPORATED, a New York corporation

CADMUS INTERNATIONAL HOLDINGS, INC., a Virginia corporation

CDMS MANAGEMENT, LLC, a Delaware limited liability company

MADISON/GRAHAM COLORGRAPHICS, INC., a California corporation

PC INK CORP., a Delaware corporation

PRINTEGRA CORPORATION, a Georgia corporation

VSUB HOLDING COMPANY, a Virginia corporation

MADISON/GRAHAM COLORGRAPHICS  INTERSTATE SERVICES, INC.,

a California corporation





By:    /s/ MARK S. HILTWEIN                          

           Name:  Mark S. Hiltwein

           Title:  Chief Financial Officer



 
 
5

--------------------------------------------------------------------------------

 


COMMERCIAL ENVELOPE MANUFACTURING CO. INC., a New York corporation

BERLIN & JONES CO., LLC, a New York limited liability company

HEINRICH ENVELOPE, LLC, a New York limited liability company

CENVEO CEM, INC., a Delaware corporation

CENVEO CEM, LLC, a Delaware limited liability company

REX 2010, LLC, a Florida limited liability company

136 EASTPORT ROAD, LLC, a Delaware limited liability company

LIGHTNING LABELS, LLC, a Delaware limited liability company

NASHUA CORPORATION, a Massachusetts corporation

NASHUA INTERNATIONAL, INC., a Delaware corporation

IMPAXX, INC., a Delaware corporation

CMS GILBRETH PACKAGING SYSTEMS, INC., a Delaware corporation

ENVELOPE PRODUCT GROUP, LLC, a Delaware limited liability company



By:    /s/ MARK S. HILTWEIN                     

           Name:  Mark S. Hiltwein

           Title:  Chief Financial Officer





VAUGHAN PRINTERS INCORPORATED, a Florida corporation





By:    /s/ MARK S. HILTWEIN                   

           Name:  Mark S. Hiltwein

           Title:  Executive Vice President



 


 
6

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as Administrative Agent

 
 
By:
 /s/ ANTONIKIA ( TONI) THOMAS  

 
 
Name: Antonikia (Toni) Thomas
Title: Vice President

 


 

--------------------------------------------------------------------------------


7
 